           Case 1:18-cv-02906-RA Document 77 Filed 12/30/19 Page 1 of 1



                                                                                               :.;1•                          I


                                                                        USDC-SDNY         ;,
 STOLL, GLICKMAN                                                        DOCUMENT
    BELLINAITT~ .                                                       EL ECTRO~ICALL Y FILED
                                                                        ()()('#:

                                                                    !
                                                                                      ----~----
                                                                        ll \IF F ll. FD:  J Jo {CJ
 300 Cadman Plaza West, 12th Floor
 Brooklyn, NY 11261
                                                                   i..::=--===========---=--:'.'.'..:::. . _::..==:_:::_"'.'.'._.-:::•. ~... ,
 P: (713) 352-3710
 F: {713) 352-35&6


                                                             December 30, 2019
ByECF
Hon. Ronnie Abrams, United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       RE:      Julio Nieves v. Correction Officer B. Joseph, et al., 18-CV-02906 (RA)

Dear Judge Abrams:

         With Defendants' consent, Plaintiff writes to request a short extension to submit the joint
letter informing the court as to the parties' positions regarding exhibits.

       The joint letter is due January 6. However, Plaintiff's counsel's office was closed the
Christmas week (December 23-27) and counsel for Defendants is away the week of December 30
- January 3. Plaintiff therefore requests that the January 6 deadline be extended to the end of the
week, January 10.

       The undersigned thanks the court for its consideration.

       Sincerely,

                /S/

       Leo Glickman
       Stoll, Glickman & Bellina
       Attorneys for Plaintiff                                          (E ABRAMS, u.s.o.J.
                                                                        ,1~1:J--t)
